Case 21-11466-elf   Doc 116-2 Filed 09/01/21 Entered 09/01/21 17:28:32   Desc
                             Exhibit B Page 1 of 2




                    Exhibit B
                                                          Case 21-11466-elf                                   Doc 116-2 Filed 09/01/21 Entered 09/01/21 17:28:32                                                                                                    Desc
                                                                                                                       Exhibit B Page 2 of 2

Penn Treaty Homes LLC; 1121 Pier Village LLC & 2626 Frankford LLC
13 Week Cash Collateral Budget


                                                                  week ending     week ending     week ending     week ending     week ending     week ending     week ending     week ending     week ending     week ending     week ending      week ending      week ending     week ending      week ending      week ending
                                                                    9/3/21          9/10/21         9/17/21         9/24/21         10/1/21         10/8/21         10/15/21        10/22/21        10/29/21        11/5/21         11/12/21         11/19/21         11/26/21        12/3/21          12/10/21         12/17/21

Rental Income                                                             -                   0           -               -               -               -               -               -                               -                -                -               -                                 -               -

Accounts Receivable collections                                           -               -               -               -               -               -               -               -               -               -                -                -               -                -                -               -

Cash In:
            Loan Advances                                                     0




            Total cash in                                                     0               0               0               0               0               0               0               0               0               0                0                0               0                0                0               0

Cash Out:
            Interest

            Other Payments:
            Legal / Accountant/UST                                                                                                       865
            Insurance (Penn Treaty)                                                                    19,000                                                          19,000                                                                           19,000                           200,000                           19,000
            Insurance (Pier Village - Paid Annual Pre Petition)
            Insurance (Frankford - Paid Annual Pre Petition)
            Electric Utilities
            Gas Utilities
            Water / Sewer
            Demolition (Penn Treaty)                                                                   39,400                                          78,800                          78,800                          78,800                          111,308
            Lease Brokerage Fees (Keen Realty)                                                         25,000
            Bank Fees / Wire Fees                                                                                          30                                                              30                                                                                30
            Real Estate Taxes (Penn Treaty Annual - $47,204)                                                            3,934                                                           3,934                                                                             3,934
            Real Estate Taxes (Pier Village Annual - $40,703)                                                           3,392                                                           3,392                                                                             3,392
            Real Estate Taxes (Frankford Annual - $8,257)                                                                 689                                                             689                                                                               689




             Total Other Payments                                             0               0        83,400           8,045            865           78,800          19,000          86,845                 0        78,800                  0       130,308            8,045          200,000                  0       19,000

            Total Disbursements                                               0               0        83,400           8,045            865           78,800          19,000          86,845                 0        78,800                  0       130,308            8,045          200,000                  0       19,000

Net operating cash flow (deficit)                                             0               0       (83,400)         (8,045)           (865)        (78,800)        (19,000)        (86,845)                0       (78,800)                 0       (130,308)         (8,045)        (200,000)                 0       (19,000)

            Loc advances (payments)
            Beginning cash                                                    0               0               0       (83,400)        (91,445)        (92,310)       (171,110)       (190,110)       (276,955)       (276,955)        (355,755)        (355,755)       (486,063)        (494,108)        (694,108)       (694,108)

            Ending Cash                                                       0               0       (83,400)        (91,445)        (92,310)       (171,110)       (190,110)       (276,955)       (276,955)       (355,755)        (355,755)        (486,063)       (494,108)        (694,108)        (694,108)       (713,108)


            Loan Balance                                                      0               0               0               0               0               0               0               0               0               0                0                0               0                0                0               0
